 1   Stephen D. Finestone (125675)
     Ryan A. Witthans (301432)
 2   FINESTONE HAYES LLP
     456 Montgomery Street, Floor 20
 3   San Francisco, CA 94104
     Tel.: (415) 616-0466
 4   Fax: (415) 398-2820
     Email: sfinestone@fhlawllp.com
 5   Email: rwitthans@fhlawllp.com
 6   Attorneys for Debtor,
     Evander Frank Kane
 7

 8                           UNITED STATES BANKRUPTCY COURT

 9                          NORTHERN DISTRICT OF CALIFORNIA

10                                       SAN JOSE DIVISION

11    In re                                              Case No. 21-50028-SLJ
                                                         Chapter 7
12    EVANDER FRANK KANE,
                                                         DECLARATION OF STEPHEN D.
13                                                       FINESTONE IN SUPPORT OF
      Debtor.
                                                         DEBTOR’S OPPOSITION TO
14                                                       CENTENNIAL BANK’S MOTION TO
                                                         DISMISS CASE AS A BAD FAITH
15                                                       FILING PURSUANT TO SECTION
                                                         707(A)1
16
                                                         Hearing:
17                                                       Date: October 5, 2021
18                                                       Time: 2:00 p.m. Pacific Prevailing Time
                                                         Place: Tele/Videoconference
19
                                                         Remote appearances only.
20
                                                         Please check www.canb.uscourts.gov for
21                                                       information regarding the Court’s operations
                                                         due to the COVID-19 pandemic.
22

23            I, Stephen D. Finestone, declare as follows:

24            1.     I am admitted to practice law in the State of California and before this Court. I am

25   a partner in Finestone Hayes LLP, attorneys of record for Evander F. Kane (“Kane” or

26            1
              Unless specified otherwise, all chapter and code references are to the Bankruptcy Code,
27   11 U.S.C. §§ 101–1532. “Bankruptcy Rule” references are to the Federal Rules of Bankruptcy
     Procedure and “B.L.R.” references are to the Bankruptcy Local Rules for the Northern District of
28   California. “ECF” references are to the docket in the above-captioned proceeding.
     FINESTONE DECLARATION IN SUPPORT OF DEBTOR’S OPPOSITION TO MOTION TO DISMISS                       1

 Case: 21-50028        Doc# 223     Filed: 09/21/21     Entered: 09/21/21 16:33:38        Page 1 of 3
 1   “Debtor”). I make this declaration in support of Debtor’s Opposition to Centennial Bank’s

 2   Motion to Dismiss Case as a Bad Faith Filing Pursuant to Section 707(a) (the “Motion”). If

 3   called as a witness, I could and would testify competently to the matters set forth below.

 4           2.      Kane continues to cooperate with the Trustee and his counsel to fulfill his

 5   obligations under the Bankruptcy Code and recover assets for the estate.

 6           3.      Kane recently provided additional documents to the Trustee to enable him to

 7   recover a rebate of a transfer tax paid pre-petition. He is also cooperating with the Trustee in

 8   additional efforts to recover additional assets for the estate.

 9           4.      I am advised that the Trustee’s counsel has uploaded orders approving the

10   Trustee’s sale of Kane’s home and approving Kane’s settlement with the estate concerning his

11   pre-petition bank accounts and his real property in Vancouver, Canada.

12           I declare under penalty of perjury that the foregoing is true and correct. Executed this 21st

13   day of September, 2021 in San Francisco, California.

14

15
                                                          /s/ Stephen D. Finestone
16                                                        Stephen D. Finestone
17

18

19

20

21

22

23

24

25

26
27

28
     FINESTONE DECLARATION IN SUPPORT OF DEBTOR’S OPPOSITION TO MOTION TO DISMISS                        2

 Case: 21-50028       Doc# 223       Filed: 09/21/21     Entered: 09/21/21 16:33:38       Page 2 of 3
 1

 2

 3

 4

 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26
27

28
     FINESTONE DECLARATION IN SUPPORT OF DEBTOR’S OPPOSITION TO MOTION TO DISMISS          3

 Case: 21-50028    Doc# 223   Filed: 09/21/21   Entered: 09/21/21 16:33:38   Page 3 of 3
